 

Exhibit 10.23

 

Inventergy, Inc.
19925 Stevens Creek Boulevard, Suite 100

Cupertino, CA 95014

May 9, 2013 (Revised and supersedes prior offers)

Wayne Sobon

4250 22nd Street

San Francisco CA 94114

 

Dear Wayne:

 

Inventergy, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

 

1.          Position. Your initial title will be VP and General Counsel, and you
will initially report to the Company’s CEO, currently Joe Beyers. This is a
full-time position, beginning on the closing date of the initial equity purchase
of the Company’s Series A Preferred Stock (the “Commencement Date”), which is
currently expected to be on or about May 10, 2013. While you render services to
the Company, you will not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company. By signing this letter agreement (the
“Agreement”), you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company. It is understood and agreed that your outside
activities include those listed in Exhibit A.

 

2.          Cash Compensation. The Company will pay you a starting salary at the
rate of $21,875.00 per month, payable in accordance with the Company’s standard
payroll schedule. This salary will be subject to adjustment pursuant to the
Company’s employee compensation policies in effect from time to time. Your
monthly salary will increase to $29,166.67 after the completion of a Next Round
of Financing in which the Company’s Board of Directors determines that such an
increase complies with all limitations imposed on the Company pursuant to the
terms and conditions of the Series A Preferred Stock investment and the
documentation with respect thereto (the “Approved Milestone”).

 

You will receive a lump-sum cash bonus (the “Incentive Bonus”) upon the earliest
to occur of (a) achievement of the Approved Milestone or (b) a Change in Control
of the Company (such event, the “Trigger Date”), provided you remain
continuously employed by the Company through the date of such event (except as
provided under Section 7 below). The amount of the Incentive Bonus will be equal
to 1/3rd of your monthly base salary at the rate then in effect multiplied by
the number of months (or fraction thereof, but in any case, capped at twelve) of
full-time employment completed between the Commencement Date and the Trigger
Date.

 

You will also receive an initial signing bonus in the amount of $56,250.00 on or
about the Commencement Date. In addition, you will receive an additional signing
bonus of $18,750.00 to be paid at the earlier of (a) the achievement of the
Approved Milestone or (b) the point in which the Company has received proceeds
from the sale by the Company of its equity or debt securities in sufficient
amounts such that the Company’s Board of Directors determine that the Company is
able to provide all or portions of this additional signing bonus and still
comply with the limitations imposed by the terms and conditions of the Series A
Preferred Stock investment.

 

 

 

 

May 9, 2013

Page 2 / 5

 

3.          Employee Benefits. As a regular employee of the Company, you will be
eligible to participate in a number of Company-sponsored benefits. In addition,
you will be entitled to paid vacation in accordance with the Company’s vacation
policy, as in effect from time to time. The primary place of employment will be
at the Company’s Cupertino offices, which may change from time to time at the
Company’s discretion.

 

4.          Equity. You have been granted 1,500,000 shares of the Company’s
Common Stock pursuant to the terms of one or more Stock Grant Agreements between
you and the Company, which such Stock Grant Agreements shall remain in full
force and effect (the "Equity Award"). The Equity Award does not guarantee your
continued employment for any period of time or your right to receive a future
equity grant.

 

5.          Proprietary Information and Inventions Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit B.

 

6.          Employment Relationship. Employment with the Company is for no
specific period of time. Your employment with the Company will be “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without Cause. Any contrary representations, whether
written or oral, that may have been made to you are superseded by this
Agreement. This is the full and complete agreement between you and the Company
on this term. Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and a duly authorized officer of the Company
(other than you). You agree to abide by all Company policies and procedures as
set forth in the Inventergy Employment Manual, which may be modified from time
to time in the Company’s discretion.

 

7.          Severance Benefits.

 

(a)          General. If you are subject to an Involuntary Termination, then you
will be entitled to the benefits described in this Section 7. However, this
Section 7 will not apply unless you (i) have returned all Company property in
your possession, (ii) have resigned as a member of the Board of Directors of the
Company and all of its subsidiaries, to the extent applicable, and (iii) have
executed a general release of all claims that you may have against the Company
or persons affiliated with the Company. The release must be in the form
prescribed by the Company, without alterations. You must execute and return the
release on or before the date specified by the Company in the prescribed form
(the “Release Deadline”). The Release Deadline will in no event be later than 50
days after your Separation. If you fail to return the release on or before the
Release Deadline, or if you revoke the release, then you will not be entitled to
the benefits described in this Section 7.

 

 

 

 

May 9, 2013

Page 3 / 5

 

(b)          Salary Continuation. If you are subject to an Involuntary
Termination, then, following your Separation, the Company will (i) continue to
pay your monthly base salary during the Severance Period (the “Salary
Continuation”) and (ii) if such Involuntary Termination occurs prior to a
Trigger Date, pay you the Incentive Bonus, but only to the extent that the
Company’s Board of Directors determines that such Incentive Bonus payment at the
time of your Involuntary Termination complies with all limitations imposed on
the Company pursuant to the terms and conditions of the Series A Preferred Stock
investment and the documentation with respect thereto. The Salary Continuation
will be paid at the rate in effect at the time of your Separation and in
accordance with the Company’s standard payroll procedures. The payments under
this Section 7 will commence or be paid within 60 days after your Separation
and, once they commence, will include any unpaid amounts accrued from the date
of your Separation. However, if the 60-day period described in the preceding
sentence spans two calendar years, then the payments will in any event begin in
the second calendar year. The Severance Period shall be (a) three months if you
are subject to an Involuntary Termination prior to June 1, 2014 and (b) six
months if you are subject to an Involuntary Termination on or following June 1,
2014.

 

8.          Tax Matters.

 

(a)          Withholding. All forms of compensation referred to in this
Agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.

 

(b)          Tax Advice. You are encouraged to obtain your own tax advice
regarding your compensation from the Company. You agree that the Company does
not have a duty to design its compensation policies in a manner that minimizes
your tax liabilities, and you will not make any claim against the Company or its
Board of Directors related to tax liabilities arising from your compensation.

 

(c)          Section 409A. For purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), each payment under Section 7(b) is hereby
designated as a separate payment. If the Company determines that you are a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code at the time of
your Separation, then (i) the payments under Section 7(b), to the extent that
they are subject to Section 409A of the Code, will commence on the first
business day following (A) expiration of the six-month period measured from your
Separation or (B) the date of your death and (ii) the installments that
otherwise would have been paid prior to such date will be paid in a lump sum
when the salary continuation payments commence.

 

9.          Interpretation, Amendment and Enforcement. This Agreement and
Exhibit A supersede and replace any prior agreements, representations or
understandings (whether written, oral, implied or otherwise) between you and the
Company and constitute the complete agreement between you and the Company
regarding the subject matter set forth herein. This Agreement may not be amended
or modified, except by an express written agreement signed by both you and a
duly authorized officer of the Company. The terms of this Agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this Agreement or arising out of, related to, or in any way connected with, this
Agreement, your employment with the Company or any other relationship between
you and the Company (the “Disputes”) will be governed by California law,
excluding laws relating to conflicts or choice of law. You and the Company
submit to the exclusive personal jurisdiction of the federal and state courts
located in Santa Clara County in connection with any Dispute or any claim
related to any Dispute.

 

 

 

 

May 9, 2013

Page 4 / 5

 

10.         Definitions. The following terms have the meaning set forth below
wherever they are used in this Agreement:

 

“Cause” means (a) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (b) your material breach of any agreement between
you and the Company, (c) your material failure to comply with the Company’s
written policies or rules, (d) your indictment of, or your plea of “guilty” or
“no contest” to, a felony under the laws of the United States or any State,
(e) your gross negligence or willful misconduct, (f) your continuing failure to
perform assigned duties after receiving written notification of the failure from
the Company’s Board of Directors or (g) your failure to cooperate in good faith
with a governmental or internal investigation of the Company or its directors,
officers or employees, if the Company has requested your cooperation.

 

“Change in Control” means (a) the consummation of a merger or consolidation of
the Company with or into another entity or (b) the dissolution, liquidation or
winding up of the Company. The foregoing notwithstanding, a merger or
consolidation of the Company does not constitute a “Change in Control” if
immediately after the merger or consolidation a majority of the voting power of
the capital stock of the continuing or surviving entity, or any direct or
indirect parent corporation of the continuing or surviving entity, will be owned
by the persons who were the Company’s stockholders immediately prior to the
merger or consolidation in substantially the same proportions as their ownership
of the voting power of the Company’s capital stock immediately prior to the
merger or consolidation.

 

“Involuntary Termination” means either (a) your Termination Without Cause or (b)
your Resignation for Good Reason.

 

“Next Round of Financing” means the next sale (or series of related or unrelated
sales) by the Company of its equity or debt securities (through either a private
or public offering) occurring ninety days or more after the Commencement Date
from which the Company receives gross proceeds of not less than $10,000,000.

 

“Resignation for Good Reason” means a Separation as a result of your resignation
if the Company fails to comply with any material provision of this Agreement,
provided you have first given the Company written notice of the failure within
90 days after it occurs and the Company fails to remedy the condition within 30
days after receiving your written notice.

 

“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

 

“Termination Without Cause” means a Separation as a result of a termination of
your employment by the Company without Cause, provided you are willing and able
to continue performing services within the meaning of Treasury Regulation
1.409A-1(n)(1).

 

 

 

  

May 9, 2013

Page 5 / 5

 

We hope that you will accept our offer. You may indicate your agreement with
these terms and accept this offer by signing and dating both the enclosed
duplicate original of this Agreement and the enclosed Proprietary Information
and Inventions Agreement and returning them to me. This offer, if not accepted,
will expire at the close of business on May 9, 2013. As required by law, your
employment with the Company is contingent upon your providing legal proof of
your identity and authorization to work in the United States.

 

  Very truly yours,       Inventergy, Inc.       /s/ Joseph W. Beyers   Joseph
Beyers   Chief Executive Officer

 

I have read and accept this employment offer:

 

/s/ Wayne Sobon     Signature of Employee         Dated:   May 9, 2013  

 

Exhibit A: Outside Activities:

 

(a)President Elect of the American Intellectual Property Law Association

 

(b)Board member, Invent Now.org of the National Inventor Hall of Fame

 

(c)Appointed member, United States Patent & Trademark Office, Patent Public
Advisory Committee (PPAC)

 

Exhibit B: Proprietary Information and Inventions Agreement (see attached)

 

 

